DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 32-51 are pending.
Response to Arguments
Applicant’s arguments, see page 7, filed 01/13/2021, with respect to the specification objections have been fully considered and are persuasive.  The specification objections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 7, filed 01/13/2021, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection has been withdrawn per applicant’s timely filing of a terminal disclaimer.
Applicant’s arguments, see page 7-11, filed 01/13/2021, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections has been withdrawn per applicant’s arguments.
Terminal Disclaimer
The terminal disclaimer filed on 01/20/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patent #10215597 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 32-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
Furey et al US 8302496 (hereinafter “Furey”) discloses a universal fitting for in-line fluid measurement in a process application. The fitting including an inlet and outlet port. The fitting also having a body with a fluid flow passage providing fluid communication between the ports. A sensor housing is provided that extends outwardly away from a wall of the body, wherein the housing is sized to receive a sensor assembly, which assembly measures at least one characteristic of the fluid. A base of each housing integrally formed with the wall and including a sensor seat for receiving a portion of the sensor assembly. A probe aperture receives a probe portion of the sensor assembly, each housing having the probe aperture disposed in the wall and extending from the fluid passage through its respective sensor seat. A filtering assembly being disposed between the inlet and outlet ports. (Fig 1-12, Col 4 line 1 – Col 7 line 61)
However, Furey fails to disclose a segment of replaceable, flexible conduit comprising a wall defining a lumen through which the fluid passes; a sensor mount integrally formed with the wall of the segment of replaceable, flexible conduit and extending generally transverse with respect to a longitudinal axis of the segment of replaceable, flexible conduit, the sensor mount including an aperture defining an inner surface extending through the sensor mount to the lumen of the segment of replaceable, flexible conduit; a sensor configured to be removably secured within the sensor mount, the sensor having an elongate body terminating at one end thereof in a sensing portion, the elongate body having a flange on a portion thereof that rests on or within the sensor mount when secured within the sensor mount; and a housing having first and second portions connected to one another at a hinge, the housing defining an interior portion configured to encapsulate the segment of replaceable, flexible conduit, the sensor mount, and the elongate body of the sensor.

However, Geiger fails to disclose a segment of replaceable, flexible conduit comprising a wall defining a lumen through which the fluid passes; a sensor mount integrally formed with the wall of the segment of replaceable, flexible conduit and extending generally transverse with respect to a longitudinal axis of the segment of replaceable, flexible conduit, the sensor mount including an aperture defining an inner surface extending through the sensor mount to the lumen of the segment of replaceable, flexible conduit; a sensor configured to be removably secured within the sensor mount, the sensor having an elongate body terminating at one end thereof in a sensing portion, the elongate body having a flange on a portion thereof that rests on or within the sensor mount when secured within the sensor mount; and a housing having first and second portions connected to one another at a hinge, the housing defining an interior portion configured to encapsulate the segment of replaceable, flexible conduit, the sensor mount, and the elongate body of the sensor.

Prior arts such as Furey and Geiger made available do not teach, or fairly suggest, a segment of replaceable, flexible conduit comprising a wall defining a lumen through which the fluid passes; a sensor mount integrally formed with the wall of the segment of replaceable, flexible conduit and extending generally transverse with respect to a longitudinal axis of the segment of replaceable, flexible conduit, the sensor mount including an aperture defining an inner surface extending through the sensor mount to the lumen of the segment of replaceable, flexible conduit; a sensor configured to be removably secured within the sensor mount, the sensor having an elongate body terminating at one end thereof in a sensing portion, the elongate body having a flange on a portion thereof that rests on or within the sensor mount when secured within the sensor mount; and a housing having first and second portions connected to one another at a hinge, the housing defining an interior portion configured to encapsulate the segment of replaceable, flexible conduit, the sensor mount, and the elongate body of the sensor.
Hence the best prior art of record fails to teach the invention as set forth in claims 32-51 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIGEL H PLUMB/Examiner, Art Unit 2855   

/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855